Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the second drive assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 17 will be read as if
dependent of claim 16, which recites the second drive assembly. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu (US20200352044A1), hereafter Hsu.
Regarding claim 1, Hsu teaches a mid-frame assembly (the whole of Fig 2), comprising: a rotation shaft assembly (the combination of base 2, extending base 4, hinge 5 and positioning torsion unit 6, see Fig 2 and Fig 3); a first mid-frame body (first casing body 11 and first stepped part 114, see Fig 2), rotatably connected to one side of the rotation shaft assembly (see Fig 2); a first slide mid-frame (second casing body 12 and second stepped parts 124, see Fig 2), wherein the first slide mid-frame is connected to a side, distal from the rotation shaft assembly, of the first mid-frame body (see Fig 2), and capable of moving relative to the first mid-frame body along a direction towards or away from the rotation shaft assembly (Paragraph [0028], see Fig 6 and Fig 7); a second mid-frame body (third casing body 13 and third stepped parts 134, see Fig 2), rotatably connected to the other side of the rotation shaft assembly (see Fig 2); and a second slide mid-frame (fourth casing body 14 and fourth stepped parts 144, see Fig 2), wherein the second slide mid-frame is connected to a side, distal from the rotation shaft assembly, of the second mid-frame body (see Fig 2), and capable of moving relative to the second mid-frame body along a direction towards or away from the rotation shaft assembly (Paragraph [0028], see Fig 6 and Fig 7).
Regarding claim 2, Hsu teaches the mid-frame assembly according to claim 1, wherein the mid-frame assembly further comprises: a first drive assembly (first slide mechanism 3a, see Fig 2), configured to drive the first slide mid-frame to move together in the case that the first mid-frame body is rotated relative to the rotation shaft assembly (Paragraph [0026], see Fig 4 and Fig 5).
Regarding claim 16, Hsu teaches the mid-frame assembly according to claim 2, wherein the mid-frame assembly further comprises: a second drive assembly (second slide mechanism 3b, see Fig 2), configured to drive the second slide mid-frame to move together in the case that the second mid-frame body is rotated relative to the rotation shaft assembly (Paragraph [0026], see Fig 4 and Fig 5).  
Regarding claim 17, Hsu teaches the mid-frame assembly according to claim 1, wherein the second drive assembly is in a same structure with the first drive assembly (Paragraph [0026], see Fig 4).  
Regarding claim 18, Hsu teaches the mid-frame assembly according to claim 1, wherein the second mid-frame body is in a same structure with the first mid-frame body (Paragraph [0027], see Fig 2).  
Regarding claim 19, Hsu teaches the mid-frame assembly according to claim 1, wherein the second slide mid-frame is in a same structure with the first slide mid-frame (Paragraph [0027], see Fig 2).
Regarding claim 20, Hsu teaches a display device (the whole of Fig 1), comprising: a flexible display panel (flexible monitor F, see Fig 1); and a mid-frame assembly (the whole of Fig 2), comprising: a rotation shaft assembly (the combination of 2, 4, 5 and 6, see Fig 2 and Fig 3); a first mid-frame body (11 and 114, see Fig 2), rotatably connected to one side of the rotation shaft assembly (see Fig 2); a first slide mid-frame (12 and 124, see Fig 2), wherein the first slide mid-frame is connected to a side, distal from the rotation shaft assembly, of the first mid-frame body (see Fig 2), and capable of moving relative to the first mid-frame body along a direction towards or away from the rotation shaft assembly (Paragraph [0028], see Fig 6 and Fig 7); a second mid-frame body (13 and 134, see Fig 2), rotatably connected to the other side of the rotation shaft assembly (see Fig 2); and a second slide mid-frame (14 and 144, see Fig 2), wherein the second slide mid-frame is connected to a side, distal from the rotation shaft assembly, of the second mid-frame body (see Fig 2), and capable of moving relative to the second mid-frame body along a direction towards or away from the rotation shaft assembly (Paragraph [0028], see Fig 6 and Fig 7); wherein a first slide mid-frame of the mid-frame assembly is fixedly connected to one end of the flexible display panel (fixed through first adhering zone 71; Paragraph [0038], see Fig 1), and a second slide mid-frame of the mid-frame assembly is fixedly connected to the other end of the flexible display panel (fixed through second adhering zone 72; Paragraph [0038], see Fig 1).

Allowable Subject Matter
Claims 3-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Specific limitations or key features found in claim 3 are not taught or adequately suggested in the prior art of record, taken alone or in combination thereof, namely, “The mid-frame assembly according to claim 2, wherein the first mid-frame body comprises a first main mid-frame, and at least one rotation shaft fixedly connected to the first main mid-frame; the rotation shaft is rotatably connected to the rotation shaft assembly; the first drive assembly comprises at least one first sub-drive assembly, wherein the first sub-drive assembly comprises: a first linkage gear, wherein the first linkage gear is fixedly connected to the rotation shaft, and coaxial with the rotation shaft; a second linkage gear, disposed on a side of the first main mid-frame; a drive member, wherein the drive member is connected between the first linkage gear and the second linkage gear, and configured to drive the second linkage gear to rotate under rotation of the first linkage gear; a first gear, wherein the first gear is coaxial with and fixedly connected to the second linkage gear; and a first rack, wherein the first rack is fixed to a side of the first slide mid-frame, and comprises a first serrated portion configured to be engaged with the first gear.”
The closest prior art is Hsu (US20200352044A1, hereafter Hsu), which teaches the mid-frame assembly according to claim 2, wherein the first mid-frame body comprises a first main mid-frame (first casing body 11), and at least one rotation shaft (first shaft 51) fixedly connected to the first main mid-frame (through first connection member 31a); the rotation shaft is rotatably connected to the rotation shaft assembly (Paragraph [0026], see Fig 3); the first drive assembly (both first slide mechanism 3a, the second one is shown but not labeled Fig 2 and Fig 3) comprises at least one first sub-drive assembly (one of the two 3a); and a first rack (second teeth-like structure 332), wherein the first rack is fixed to a side of the first slide mid-frame (see Fig 2), and comprises a first serrated portion (332, see Fig 4). Hsu does not teach wherein the first sub-drive assembly comprises: a first linkage gear, wherein the first linkage gear is fixedly connected to the rotation shaft, and coaxial with the rotation shaft; a second linkage gear, disposed on a side of the first main mid-frame; a drive member, wherein the drive member is connected between the first linkage gear and the second linkage gear, and configured to drive the second linkage gear to rotate under rotation of the first linkage gear; a first gear, wherein the first gear is coaxial with and fixedly connected to the second linkage gear, and wherein the first serrated portion is configured to be engaged with the first gear.  
Hsu may also be used in combination with sliding-type flexible displays, such as Shin et al. (US20220155823A1, hereafter Shin) which teaches a first linkage gear (210), wherein the first linkage gear is fixedly connected to the rotation shaft (211), and coaxial with the rotation shaft (see Fig 3a); a second linkage gear (220), a drive member (driving track 400), wherein the drive member is connected between the first linkage gear and the second linkage gear (see Fig 5a), and configured to drive the second linkage gear to rotate under rotation of the first linkage gear (Paragraph [0195]-[0199]); a first gear (driving gear 230), wherein the first gear is coaxial with and fixedly connected to the second linkage gear (see Fig 6a). However, some elements are still missing and there is no rational disclosed for the combination of Hsu and Shin. Furthermore, Shin is a sliding-type flexible display, while Hsu is a folding-type flexible display, so it may require significant changes to the structure of Hsu to incorporate Shin. Therefore, it would not be obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hsu with Shin. Claims 5-15 depend, either directly or indirectly, from claim 3 and are therefore allowable for at least the same reasons.
Specific limitations or key features found in claim 4 are not taught or adequately suggested in the prior art of record, taken lone or in combination thereof, namely, “The mid-frame assembly according to claim 2. wherein the first mid-frame body comprises a first main mid-frame, and at least one rotation shaft fixedly connected to the first main mid-frame; the rotation shaft is rotatably connected to the rotation shaft assembly: the first drive assembly comprises at least one first sub-drive assembly, wherein the first sub-drive assembly comprises: a first linkage gear, wherein the first linkage gear is coaxially fitted over the rotation shaft and fixedly connected to the rotation shaft assembly; a second linkage gear disposed on a side of the first main mid-frame: a drive member, wherein the drive member is connected between the first linkage gear and the second linkage gear and configured to drive the second linkage gear to rotate under rotation of the first linkage gear; a first gear, wherein the first gear is coaxial with and fixedly connected to the second linkage gear; and a first rack, wherein the first rack is fixed to a side of the first slide mid-frame, and comprises a first serrated portion configured to be engaged with the first gear.”
The closest prior art is Hsu which teaches the mid-frame assembly according to claim 2, wherein the first mid-frame body comprises a first main mid-frame (first casing body 11), and at least one rotation shaft (first shaft 51) fixedly connected to the first main mid-frame (through first connection member 31a); the rotation shaft is rotatably connected to the rotation shaft assembly (Paragraph [0026], see Fig 3); the first drive assembly (both first slide mechanism 3a, the second one is shown but not labeled Fig 2 and Fig 3) comprises at least one first sub-drive assembly (one of the two 3a); and a first rack (second teeth-like structure 332), wherein the first rack is fixed to a side of the first slide mid-frame (see Fig 2), and comprises a first serrated portion (332, see Fig 4). Hsu does not teach wherein the first sub-drive assembly comprises: a first linkage gear, wherein the first linkage gear is coaxially fitted over the rotation shaft and fixedly connected to the rotation shaft assembly; a second linkage gear, disposed on a side of the first main mid-frame; a drive member, wherein the drive member is connected between the first linkage gear and the second linkage gear, and configured to drive the second linkage gear to rotate under rotation of the first linkage gear; a first gear, wherein the first gear is coaxial with and fixedly connected to the second linkage gear, and wherein the first serrated portion is configured to be engaged with the first gear.  
Hsu may also be used in combination with sliding-type flexible displays, such as Shin et al. (US20220155823A1, hereafter Shin) which teaches a first linkage gear (210), a second linkage gear (220), a drive member (driving track 400), wherein the drive member is connected between the first linkage gear and the second linkage gear (see Fig 5a), and configured to drive the second linkage gear to rotate under rotation of the first linkage gear (Paragraph [0195]-[0199]); a first gear (driving gear 230), wherein the first gear is coaxial with and fixedly connected to the second linkage gear (see Fig 6a). However, some elements of claim 4 are still missing and there is no rational disclosed for the combination of Hsu and Shin. Furthermore, Shin is a sliding-type flexible display, while Hsu is a folding-type flexible display, so it may require significant changes to the structure of Hsu to incorporate Shin. Therefore, it would not be obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hsu with Shin. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pelissier et al. (US 10817030 B2) teaches a foldable display device with sliding supports; and Woo (US 20190200470 A1) teaches a foldable display device with a slidable plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN VAN HUYNH whose telephone number is (571)272-9107. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN VAN HUYNH/					/Anthony Q Edwards/Examiner, Art Unit 2841                                                          Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                            
November 5, 2022